Case 2:21-cv-02008-AB-DFM Document 26 Filed 08/17/21 Page 1 of 2 Page ID #:277



   1   VORYS, SATER, SEYMOUR AND PEASE LLP
       Cory D. Catignani, SBN 332551
   2   cdcatignani@vorys.com


                                                         JS -6
       Jocelyn M. Hoffman, SBN 332297
   3   jmhoffman@vorys.com
       4375 MacArthur Court, Suite 700
   4   Newport Beach, California 92660
       Telephone: (949) 526-7904
   5   Facsimile: (949) 383-2385
   6   Attorneys for Defendant
       VICTORIA’S SECRET STORES, LLC
   7
   8                     UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       JEAN HERNANDEZ,                             Case No. 2:21-cv-02008-AB-DFM
 12
                         Plaintiff,                JUDGMENT
 13    v.
 14                                                Judge: Andre Birotte Jr.
       VICTORIA’S SECRET STORES, LLC,
 15    et al.,
 16                      Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               1
                                      DEFENDANT’S JUDGMENT
Case 2:21-cv-02008-AB-DFM Document 26 Filed 08/17/21 Page 2 of 2 Page ID #:278



   1         The Court, having received the Rule 12(b)(6) Motion to Dismiss of
   2   Defendant Victoria’s Secret Stores, LLC, and having considered the moving,
   3   opposition, and reply briefs and the arguments presented by the parties’ respective
   4   counsel finds that:
   5        Plaintiff Jean Hernandez’s Second Amended Complaint fails to state a claim
   6   upon which relief can be granted. Because amendment of the Second Amended
   7   Complaint would be futile, the Court denies Plaintiff leave to amend.
   8        IT IS HEREBY ORDERED THAT:
   9        Defendant’s Motion to Dismiss is GRANTED. Plaintiff’s Second Amended
  10   Complaint and all of the claims therein are DISMISSED WITHOUT
  11   PREJUDICE, and WITHOUT LEAVE TO AMEND.
  12         Judgment is hereby entered in favor of Defendant and against Plaintiff.
  13   This judgment constitutes a final judgment concerning the subject matter of this
  14   action.
  15
  16        IT IS SO ORDERED.
  17
       Dated: August 17, 2021
  18
                                      André Birotte Jr.
  19                                  Judge of the United States District Court
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              2
                              DEFENDANT’S [PROPOSED] JUDGMENT
